                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

ANTHONY MCDOUGAL, JR.                                                              PLAINTIFF

v.                               Case No. 3:18-cv-00203-KGB

CRAIGHEAD COUNTY
DETENTION CENTER, et al.                                                       DEFENDANTS

                                             ORDER

       Before the Court are the Proposed Findings and Recommendations filed by United States

Magistrate Judge Jerome T. Kearney (Dkt. No. 6). No objections have been filed, and the time to

file objections has passed. After careful review, the Court concludes that the Proposed Findings

and Recommendations should be, and hereby are, approved and adopted in their entirety as this

Court’s findings in all respects (Dkt. No. 6). Accordingly, the Court dismisses without prejudice

plaintiff Anthony McDougal, Jr.’s complaint (Dkt. No. 1) for failure to state a claim upon which

relief may be granted. The Court concludes that dismissal of this action constitutes a “strike”

within the meaning of 28 U.S.C. § 1915(g). The Court certifies, pursuant to 28 U.S.C. §

1915(a)(3), that an in forma pauperis appeal from the Order and Judgment dismissing this action

would not be taken in good faith.

       It is so ordered this 15th day of July, 2019.

                                                          _______________________________
                                                          Kristine G. Baker
                                                          United States District Judge
